30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Keith E. SMITH, also known as Andrea Renee Stevens, Appellant,v.John J. DAHM, Appellee.
No. 93-3204.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 13, 1994.Filed:  August 9, 1994.

Before McMILLIAN, WOLLMAN, and MAGILL, Circuit Judges.
PER CURIAM.


1
Keith E. Smith appeals from the district court's1 judgment denying him habeas corpus relief.  On appeal, Smith argues that the district court erred in concluding that there was sufficient evidence to support his convictions for attempted robbery and use of a knife during the commission of a felony and in concluding that his claim of ineffective assistance of trial counsel was unexhausted.  After careful review of the case, we conclude that the district court committed no error.  An opinion would have no precedential value.  Accordingly, the decision of the district court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska